Case: 17-30676       Document: 00514454053          Page: 1     Date Filed: 05/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                       No. 17-30676                                FILED
                                                                                May 1, 2018
                                                                              Lyle W. Cayce
ROBERT J. TEMPLET, SR.                                                             Clerk

                                                   Plaintiff–Appellee,
v.

HUNTINGTON INGALLS, INCORPORATED; ALBERT BOSSIER, JR., as
an Executive Officer of Avondale Industries, Incorporated; LAMORAK
INSURANCE COMPANY,

                                                   Defendants–Appellants.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:17-CV-5935


Before JOLLY, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM:*
       This case is one of several brought by former Huntington Ingalls
employees in state court alleging that the company failed to warn them of the
risks of asbestos exposure and failed to implement proper safety procedures for
handling asbestos. 1 Recently, in Legendre v. Huntington Ingalls, Inc., 885 F.3d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1See, e.g., Legendre v. Huntington Ingalls, Inc., 885 F.3d 398 (5th Cir. 2018); Bartel v.
Alcoa S.S. Co., 805 F.3d 169 (5th Cir. 2015); Blouin v. Huntington Ingalls, Inc., No. 17-2636,
    Case: 17-30676      Document: 00514454053      Page: 2    Date Filed: 05/01/2018



                                   No. 17-30676
398 (5th Cir. 2018), we confirmed that asbestos claims regarding negligent
failure to warn, train, or implement safety procedures do not give rise to federal
jurisdiction when unrebutted evidence shows that the government did nothing
to direct the shipyard’s safety practices. Because this case involves such claims,
we AFFIRM the district court’s order remanding the case to state court.
      Robert J. Templet worked for Huntington Ingalls from 1968 to 2002. He
alleges that between 1968 and 1979 he handled asbestos and asbestos-
containing products at various worksites, causing him to contract diffuse
malignant    pleural    mesothelioma.     Templet     sued    Huntington     Ingalls,
Huntington Ingalls executive Albert Bossier, Jr., and Lamorak Insurance
Company (collectively, “Huntington Ingalls”) in Louisiana state court for
negligently failing to warn him of the dangers of asbestos and failing to
implement safety procedures for handling asbestos. Huntington Ingalls
removed the case to the United States District Court for the Eastern District
of Louisiana under the federal officer removal statute, 28 U.S.C. § 1442(a)(1)
(2012), alleging that the company used asbestos to construct vessels under
government-mandated contract specifications.
      We review a district court’s federal officer removal decision de
novo “without a thumb on the remand side of the scale.” Savoie v. Huntington
Ingalls, Inc., 817 F.3d 457, 462 (5th Cir. 2016), cert. denied, 137 S. Ct. 339, 196
(2016). Under the federal officer removal statute, an action against any officer
or agent of the United States “for or relating to any act under color of such
office” may be removed to federal court. 28 U.S.C. § 1442(a)(1). To remove, a
defendant must show: “(1) that it is a person within the meaning of the statute,
(2) that it has a colorable federal defense, (3) that it acted pursuant to a federal



2017 WL 2628103 (E.D. La. Jun. 19, 2017); Francis v. Union Carbide Corp., No. 11-2695,
2011 WL 6180061 (E.D. La. Dec. 13, 2011).
                                          2
    Case: 17-30676     Document: 00514454053      Page: 3    Date Filed: 05/01/2018



                                  No. 17-30676
officer’s directions, and (4) that a causal nexus exists between its actions under
color of federal office and the plaintiff’s claims.” Zeringue v. Crane Co., 846 F.3d
785, 789 (5th Cir. 2017) (cleaned up).
      We recently clarified the scope of this “causal nexus” in a line of cases
culminating in Legendre. The plaintiffs in Legendre alleged that Huntington
Ingalls failed to warn them of the risks of asbestos exposure and failed to
implement proper safety procedures for handling asbestos. See 885 F.3d at 399.
Harking back to earlier cases, we explained that strict liability claims that
“rest[] on the mere use of asbestos” support removal because they are “causally
linked to the [government’s] requirement that its ships contain asbestos.” Id.
at 401 (quoting Savoie, 817 F.3d at 465–66). But negligently “failing to warn,
train, and adopt safety procedures regarding asbestos” does not support
removal because it is “private conduct that implicate[s] no federal interest.” Id.
at 402 (quoting Zeringue, 846 F.3d at 794). Because allowing removal when the
defendants were free to adopt the safety measures at issue, “would have
stretched the causal nexus requirement to the point of irrelevance,” id.
(quoting Zeringue, 846 F.3d at 794), we held that the district court properly
remanded the case to state court.
      Here, as in Legendre, Templet brings negligence claims concerning
Huntington Ingalls’s failure to warn and adopt safety procedures regarding
asbestos—“private conduct that implicate[s] no federal interest.” Id. And here,
as in Legendre, Huntington Ingalls makes no showing that it could not have
adopted the safety measures Templet alleges would have prevented his
injuries. See id. Because of this, the district court correctly held that
Huntington Ingalls failed to show the required “causal nexus” to support
federal jurisdiction under 28 U.S.C. § 1442.
      For these reasons we AFFIRM the district court’s order remanding this
case to state court.
                                         3